                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

HOLLY SALZMAN,

               Plaintiff,

v.                                                            CV No. 18-779 CG/LF

UNITED STATES OF AMERICA,

               Defendant.


             ORDER RESETTING TELEPHONIC STATUS CONFERENCE

       THIS MATTER is before the Court sua sponte. IT IS HEREBY ORDERED that

the telephonic status conference currently set for September 24, 2019, is RESET to

Friday, September 20, 2019, at 9:00 a.m. The conference will address the scheduling

and location of the trial and other significant pretrial hearings.

       Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
